                Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 1 of 11




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 3    Woodland Hills, CA 91367
      Phone: 323-306-4234
 4    Fax: 866-633-0228
      tfriedman@toddflaw.com
 5    abacon@toddflaw.com
      Attorneys for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA

 8   TOMMY PARISI, individually and on behalf )      Case No.
     of all others similarly situated,          )
 9                                              )    CLASS ACTION
     Plaintiff,                                 )
10                                              )    COMPLAINT FOR:
              vs.                               )      1.  NEGLIGENT VIOLATIONS OF
11                                              )          THE TELEPHONE CONSUMER
     CALIFORNIA CHECK CASHING STORES, )                    PROTECTION ACT [47 U.S.C.
12   LLC, and DOES 1 through 10, inclusive, and )          §227, et seq]
     each of them,                              )      2.  KNOWING/WILLFUL
13                                              )          VIOLATIONS OF THE
     Defendants.                                )          TELEPHONE CONSUMER
14                                              )          PROTECTION ACT [47 U.S.C.
                                                )          §227, et seq.]
15                                              )      3.  VIOLATIONS OF THE
                                                )          ROSENTHAL FAIR DEBT
16                                              )          COLLECTION PRACTICES
                                                )          ACT [CAL. CIV. CODE §1788, et
17                                              )          seq.]
                                                )
18                                              )    DEMAND FOR JURY TRIAL

19
           Plaintiff TOMMY PARISI (“Plaintiff”), individually and on behalf of all others similarly
20
     situated, alleges the following against Defendant CALIFORNIA CHECK CASHING STORES,
21
     LLC (“Defendant”) upon information and belief based upon personal knowledge:
22
                                         INTRODUCTION
23
           1.       Plaintiff’s Class Action Complaint is brought pursuant to the Telephone
24


                                    CLASS ACTION COMPLAINT
                                               -1-
                    Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 2 of 11




 1   Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

 2             2.       Plaintiff, individually, and on behalf of all others similarly situated, brings this

 3   Complaint for damages, injunctive relief, and any other available legal or equitable remedies,

 4   resulting from the illegal actions of Defendant in negligently, knowingly, and/or willfully

 5   contacting Plaintiff no Plaintiff’s cellular telephone, thereby the TCPA, 47 U.S.C. § 227.

 6   Plaintiff alleges as follows upon personal knowledge as to himself and his own acts and

 7   experiences, and, as to all other matters, upon information and belief, including investigation

 8   conducted by his attorneys.

 9             3.       In addition to Plaintiff’s Class Claims, Plaintiff also brings an action for damages

10   as an individual consumer for Defendant’s violations of the Rosenthal Fair Debt Collection

11   Practices Act, Cal Civ. Code § 1788, et seq. (hereinafter “RFDCPA”) which prohibits debt

12   collectors from engaging in abusive, deceptive, and unfair practices.

13                                      JURISDICTION AND VENUE

14             4.       Jurisdiction is proper under 28 U.S.C. § 1331 because this civil action arises under

15   a law of the United States, the TCPA. Ancillary to this claim, this Court has jurisdiction pursuant

16   to 28 U.S.C. § 1367(a) over Plaintiff’s claims arising under the RFDCPA, Cal. Civ. Code § 1788,

17   et seq.

18             5.       Venue is proper in the United States District Court for the Northern District of

19   California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does business within the State

20   of California, Plaintiff resides within this District, and a substantial part of the events or

21   omissions giving rise to Plaintiff’s claims occurred in this District.

22                                                  PARTIES

23             6.       Plaintiff is a natural person residing in San Francisco County in the state of

24


                                           CLASS ACTION COMPLAINT
                                                      -2-
                 Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 3 of 11




 1   California, and is a “person” as defined by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a

 2   “debtor” as defined by the RFDCPA, Cal. Civ. Code § 1788.2(h).

 3          7.       At all relevant times herein, Defendant, CALIFORNIA CHECK CASHING

 4   STORES, LLC (“Defendant”), is lending company, and is a “person” as defined by 47 U.S.C. §

 5   153(39). Furthermore, regularly attempts to collect debts alleged to be due another, and therefore

 6   is a “debt collector” as defined by the RFDCPA, Cal. Civ. Code § 1788.2(c).

 7          8.       The above named Defendant, and its subsidiaries and agents, are collectively

 8   referred to as “Defendants.” The true names and capacities of the Defendants sued herein as

 9   DOE Defendants 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore sues

10   such Defendants by fictitious names. Each of the Defendants designated herein as a DOE is

11   legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to

12   amend the Complaint to reflect the true names and capacities of the DOE Defendants when such

13   identities become known.

14          9.       Plaintiff is informed and believes that at all relevant times, each and every

15   Defendant was acting as an agent and/or employee of each of the other Defendants and was

16   acting within the course and scope of said agency and/or employment with the full knowledge

17   and consent of each of the other Defendants. Plaintiff is informed and believes that each of the

18   acts and/or omissions complained of herein was made known to, and ratified by, each of the

19   other Defendants.

20                               FACTUAL ALLEGATIONS – TCPA

21          10.      Beginning in or around June of 2020, Defendant contacted Plaintiff on his cellular

22   telephone number ending in -9495, in an effort to collect a debt alleged to be owed from Plaintiff.

23          11.      Defendant called Plaintiff from telephone numbers confirmed to belong to

24


                                       CLASS ACTION COMPLAINT
                                                  -3-
              Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 4 of 11




 1   Defendant, including without limitation (415) 239-4000.

 2          12.      In its efforts to collect the alleged debt owed from Plaintiff, Defendant used an

 3   “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1) to place its calls to

 4   Plaintiff seeking to collect an alleged debt owed.

 5          13.      Defendant’s calls constituted calls that were not for emergency purposes as

 6   defined by 47 U.S.C. § 227(b)(1)(A).

 7          14.      Defendant’s calls were placed to a telephone number assigned to a cellular

 8   telephone service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §

 9   227(b)(1).

10          15.      During all relevant times, Defendant did not possess Plaintiff’s “prior express

11   consent” to receive calls using an automatic telephone dialing system or an artificial or

12   prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A). Furthermore,

13   Plaintiff orally revoked any and all consent to be contacted using an automated telephone dialing

14   system, to the extent any ever existed.

15                               FACTUAL ALLEGATIONS –RFDCPA

16          16.      In addition to the facts pled above, at various times prior to the filing of the instant

17   complaint, including within one year preceding the filing of this complaint, Defendant contacted

18   Plaintiff in an attempt to collect an alleged outstanding debt.

19          17.      During or about June through August of 2020, Plaintiff began receiving

20   numerous calls from Defendant.

21          18.      Each of these calls were made to Plaintiff in connection with collection on an

22   alleged debt.

23          19.      Plaintiff had previously told Defendant to stop calling him, but Defendant

24


                                         CLASS ACTION COMPLAINT
                                                    -4-
              Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 5 of 11




 1   continued to call.

 2          20.      Long before the calls placed from Defendant to Plaintiff as set forth above,

 3   Defendant was made aware that Plaintiff was represented by an attorney with respect to the

 4   alleged debt.

 5          21.      Section 1788.17 of the RFDCPA mandates that every debt collector collecting or

 6   attempting to collect a consumer debt shall comply with the provisions of Sections 1692b to

 7   1692j, inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of the

 8   United States Code, the Federal Fair Debt Collection Practices Act.

 9          22.      Defendant’s conduct violated the RFDCPA, including by violation of the Federal

10   Fair Debt Collection Practices Act, in multiple ways, including but not limited to:

11                a) Causing a telephone to ring repeatedly or continuously to annoy Plaintiff (Cal.

12                   Civ. Code § 1788.11(d));

13                b) Communicating, by telephone or in person, with Plaintiff with such frequency as

14                   to be unreasonable and to constitute an harassment to Plaintiff under the

15                   circumstances (Cal. Civ. Code § 1788.11(e));

16                c) Causing Plaintiff’s telephone to ring repeatedly or continuously with intent to

17                   harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));

18                d) Communicating with Plaintiff at times or places which were known or should

19                   have been known to be inconvenient for Plaintiff (15 U.S.C. § 1692c(a)(1));

20                e) Engaging in conduct the natural consequence of which is to harass, oppress, or

21                   abuse Plaintiff (15 U.S.C. § 1692d); and

22                f) Communicating with Plaintiff when Defendant knew that Plaintiff was

23                   represented by an attorney with respect to the alleged debt (15 U.S.C. §

24


                                       CLASS ACTION COMPLAINT
                                                  -5-
              Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 6 of 11




 1                  1692c(a)(2)).

 2          23.     As a result of the above violations of the FDCPA and RFDCPA, Plaintiff suffered

 3   and continues to suffer injury to Plaintiff’s feelings, personal humiliation, embarrassment,

 4   mental anguish and emotional distress, and Defendant is liable to Plaintiff for Plaintiff’s actual

 5   damages, statutory damages, and costs and attorney’s fees.

 6                                  CLASS ACTION ALLEGATIONS

 7          24.     Plaintiff brings this action individually and on behalf of all others similarly

 8   situated, as a member of the proposed class (hereafter “The Class”) defined as follows:

 9                  All persons within the United States who received any telephone
                    calls from Defendant to said person’s cellular telephone made
10                  through the use of any automatic telephone dialing system or an
                    artificial or prerecorded voice and such person had not previously
11                  consented to receiving such calls, or had revoked any existing
                    consent, within the four years prior to the filing of this Complaint
12                  through the date of class certification.

13          25.     Plaintiff represents, and is a member of, The Class, consisting of all persons

14   within the United States who received any telephone calls from Defendant to said person’s

15   cellular telephone made through the use of any automatic telephone dialing system or an artificial

16   or prerecorded voice and such person had not previously consented to receiving such calls, or

17   had revoked any existing consent, within the four years prior to the filing of this Complaint.

18          26.     Defendant, its employees and agents are excluded from The Class. Plaintiff does

19   not know the number of members in The Class, but believes the Class members number in the

20   thousands, if not more. Thus, this matter should be certified as a Class Action to assist in the

21   expeditious litigation of the matter.

22          27.     The Class is so numerous that the individual joinder of all of its members is

23   impractical. While the exact number and identities of The Class members are unknown to

24


                                        CLASS ACTION COMPLAINT
                                                   -6-
              Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 7 of 11




 1   Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is

 2   informed and believes and thereon alleges that The Class includes thousands of members.

 3   Plaintiff alleges that The Class members may be ascertained by the records maintained by

 4   Defendant.

 5          28.     Plaintiff and members of The Class were harmed by the acts of Defendant in at

 6   least the following ways: Defendant illegally contacted Plaintiff and Class members via their

 7   cellular telephones thereby causing Plaintiff and Class members to incur certain charges or

 8   reduced telephone time for which Plaintiff and Class members had previously paid by having to

 9   retrieve or administer messages left by Defendant during those illegal calls, and invading the

10   privacy of said Plaintiff and Class members.

11          29.     Common questions of fact and law exist as to all members of The Class which

12   predominate over any questions affecting only individual members of The Class. These common

13   legal and factual questions, which do not vary between Class members, and which may be

14   determined without reference to the individual circumstances of any Class members, include, but

15   are not limited to, the following:

16                  a.      Whether, within the four years prior to the filing of this Complaint,

17                          Defendant made any collection call (other than a call made for emergency

18                          purposes or made with the prior express consent of the called party) to a

19                          Class member using any automatic telephone dialing system or any

20                          artificial or prerecorded voice to any telephone number assigned to a

21                          cellular telephone service;

22                  b.      Whether Plaintiff and the Class members were damaged thereby, and the

23                          extent of damages for such violation; and

24


                                          CLASS ACTION COMPLAINT
                                                     -7-
              Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 8 of 11




 1                  c.      Whether Defendant should be enjoined from engaging in such conduct in

 2                          the future.

 3          30.     As a person that received numerous collection calls from Defendant using an

 4   automatic telephone dialing system or an artificial or prerecorded voice, without Plaintiff’s prior

 5   express consent, Plaintiff is asserting claims that are typical of The Class.

 6          31.     Plaintiff will fairly and adequately protect the interests of the members of The

 7   Class. Plaintiff has retained attorneys experienced in the prosecution of class actions.

 8          32.     A class action is superior to other available methods of fair and efficient

 9   adjudication of this controversy, since individual litigation of the claims of all Class members is

10   impracticable. Even if every Class member could afford individual litigation, the court system

11   could not. It would be unduly burdensome to the courts in which individual litigation of

12   numerous issues would proceed. Individualized litigation would also present the potential for

13   varying, inconsistent, or contradictory judgments and would magnify the delay and expense to

14   all parties and to the court system resulting from multiple trials of the same complex factual

15   issues. By contrast, the conduct of this action as a class action presents fewer management

16   difficulties, conserves the resources of the parties and of the court system, and protects the rights

17   of each Class member.

18          33.     The prosecution of separate actions by individual Class members would create a

19   risk of adjudications with respect to them that would, as a practical matter, be dispositive of the

20   interests of the other Class members not parties to such adjudications or that would substantially

21   impair or impede the ability of such non-party Class members to protect their interests.

22          34.     Defendant has acted or refused to act in respects generally applicable to The Class,

23   thereby making appropriate final and injunctive relief with regard to the members of The Class

24


                                          CLASS ACTION COMPLAINT
                                                     -8-
              Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 9 of 11




 1   as a whole.

 2                                  FIRST CAUSE OF ACTION
                   Negligent Violations of the Telephone Consumer Protection Act
 3                                      47 U.S.C. §227, et seq.
                           By Plaintiff and The Class Against Defendant
 4
            35.     Plaintiff repeats and incorporates by reference into this cause of action the
 5
     allegations set forth above at Paragraphs 1-34.
 6
            36.     The foregoing acts and omissions of Defendant constitute numerous and multiple
 7
     negligent violations of the TCPA, including but not limited to each and every one of the above
 8
     cited provisions of 47 U.S.C. § 227, et seq.
 9
            37.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
10
     Plaintiff and the Class Members are entitled an award of $500.00 in statutory damages, for each
11
     and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12
            38.     Plaintiff and the Class members are also entitled to and seek injunctive relief
13
     prohibiting such conduct in the future.
14
                                SECOND CAUSE OF ACTION
15         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                      47 U.S.C. §227, et seq.
16                       By Plaintiff and The Class Against Defendant

17          39.     Plaintiff repeats and incorporates by reference into this cause of action the

18   allegations set forth above at Paragraphs 1-34.

19          40.     The foregoing acts and omissions of Defendant constitute numerous and multiple

20   knowing and/or willful violations of the TCPA, including but not limited to each and every one

21   of the above cited provisions of 47 U.S.C. § 227, et seq.

22          41.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227,

23   et seq., Plaintiff and the Class members are entitled an award of $1,500.00 in statutory damages,

24


                                       CLASS ACTION COMPLAINT
                                                  -9-
             Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 10 of 11




 1   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

 2          42.     Plaintiff and the Class members are also entitled to and seek injunctive relief

 3   prohibiting such conduct in the future.

 4                                THIRD CAUSE OF ACTION
                   Violations of the Rosenthal Fair Debt Collection Practices Act
 5                                  Cal. Civ. Code § 1788, et seq.
                           By Plaintiff, Individually, Against Defendant
 6
            43.     Plaintiff repeats and reincorporates by reference into this cause of action
 7
     allegations set forth above at paragraphs 1-23.
 8
            44.     To the extent that Defendant’s actions, counted above, violated the RFDCPA,
 9
     those actions were done knowingly and willfully.
10
                                        PRAYER FOR RELIEF
11
            WHEREFORE, Plaintiff requests judgment against Defendant for the following:
12
                                   FIRST CAUSE OF ACTION
13                Negligent Violations of the Telephone Consumer Protection Act
                                       47 U.S.C. § 227, et seq.
14
                   As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff
15
                    and the Class members are entitled to and request $500 in statutory damages, for
16
                    each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
17
                   Any and all other relief that the Court deems just and proper.
18
                                SECOND CAUSE OF ACTION
19         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                     47 U.S.C. § 227, et seq.
20
                   As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
21
                    227(b)(1), Plaintiff and the Class members are entitled to and request treble
22
                    damages, as provided by statute, up to $1,500, for each and every violation,
23
                    pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24


                                       CLASS ACTION COMPLAINT
                                                 -10-
              Case 4:21-cv-01722-KAW Document 1 Filed 03/11/21 Page 11 of 11




 1                 Any and all other relief that the Court deems just and proper.

 2                                 THIRD CAUSE OF ACTION
                    Violations of the Rosenthal Fair Debt Collection Practices Act
 3                                   Cal. Civ. Code § 1788, et seq.

 4          WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant

 5   for the following:

 6                  A.      Actual damages;

 7                  B.      Statutory damages for willful and negligent violations;

 8                  C.      Costs and reasonable attorney’s fees,

 9                  D.      For such other and further relief as may be just and proper.

10
                                             TRIAL BY JURY
11
            45.     Pursuant to the seventh amendment to the Constitution of the United States of
12
     America, Plaintiff is entitled to, and demands, a trial by jury.
13

14
                    Respectfully submitted this 11th Day of March, 2021.
15
                                    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
                                    By:     /s/ Todd M. Friedman
17                                          Todd M. Friedman
                                            Law Offices of Todd M. Friedman, P.C.
18                                          Attorney for Plaintiff

19

20

21

22

23

24


                                        CLASS ACTION COMPLAINT
                                                  -11-
